Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
                                                                                 1/26/17
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-1093

IN RE: ALEXANDER M. CHANTHUNYA,
                            Respondent.
Bar Registration No. 495558                                DDN: 115-16

BEFORE: Blackburne-Rigsby, Associate Judge, and Pryor and Farrell, Senior
        Judges.
                                ORDER
                       (Filed – January 26, 2017)

       On consideration of the certified order indefinitely suspending respondent
from the practice of law in the state of Maryland with the right to seek
reinstatement after sixty days, this court’s November 15, 2016, order suspending
respondent and directing him to show cause why the functionally-equivalent
reciprocal discipline of a sixty-day suspension with a fitness requirement should
not be imposed, respondent’s D.C. Bar R. XI, §14 (g) affidavit filed on December
21, 2016, the statement of Disciplinary Counsel regarding reciprocal discipline,
and it appearing that respondent did not file a response to this court’s order to show
cause, it is

       ORDERED that Alexander M. Chanthunya is hereby suspended from the
practice of law in the District of Columbia for a period of sixty days, nunc pro tunc
to December 21, 2016. Reinstatement is contingent upon a showing of fitness.
See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate).

                                 PER CURIAM